Citation Nr: 1235383	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on two separate periods of active duty, the first period from June 1971 to September 1975, and the second period from May 1977 to February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea.

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran claims entitlement to VA compensation for chronic obstructive sleep apnea.  His service treatment records and the post-service medical evidence prior to December 2007 do not show a diagnosis of this disorder.  Clinical evidence associated with his claims file dated in 2007 shows that he reported a history of chronic snoring as related to him by his spouse.  In December 2007, a VA sleep study was conducted that yielded clinical finings supporting a diagnosis of chronic obstructive sleep apnea that was characterized as mild.  

The Veteran is presently service connected for multiple disabilities, including hypertension and allergic rhinitis, sinusitis and hayfever.  He presents the basic contention that there exists an etiological, aggravatory, or cause-and-effect  relationship between his hypertension and/or allergic rhinitis, sinusitis and hayfever and his claimed sleep apnea.  

The Veteran has submitted medical treatises indicating a correlation between chronic sleep apnea and the development of hypertension.  In this regard, the Veteran's service-connected hypertension was first diagnosed in active duty in 1991.  On this basis, the Veteran contends that the documented onset of hypertension in service also implies the onset of chronic sleep apnea in service, which was undetected during active duty but whose presence in service is established by the manifestation of hypertension that he contends was caused by chronic sleep apnea.  In support of this theory, he submitted a June 2009 statement from his primary care physician at the VA Medical Center (VAMC) in Hampton, Virginia, who presented the following opinion:

[Regarding the Veteran's individual case]: Hypertenison [sic] is often associated with sleep apnea.  Often hypertenion [sic] comes from the sleep apnea and is improved when the sleep apnea is treated.  There is a possibility that the hypertension is secondary to the sleep apnea.

The above opinion is not accompanied by any further discussion or supportive clinical rationale, and is somewhat equivocal in that only states the possibility that the sleep apnea caused the hypertension.  

The Board is mindful that VA has a duty to assist a claimant in the development of his/her claim, which also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The facts of the present case have met all the elements of this test.  Element (1): the Veteran has a current diagnosis of chronic sleep apnea.  Elements (2) and (3): there is a clinical opinion indicating a "reverse causation" between the service-connected hypertension noted in service by the claimed sleep apnea.  Finally, element (4): no examination for a nexus opinion addressing the sleep apnea claim has been provided.  Therefore, the case should be remanded for an examination and opinion as to the etiology of the claimed sleep apnea.

The Board also finds that there exists the clinical possibility of a causative or aggravatory relationship between the Veteran's service-connected allergic rhinitis, sinusitis, and hay fever and his claimed chronic sleep apnea, such that this theory of service connection must also be addressed by the clinician(s) conducting the examination ordered by this remand.  The regulation provides that service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).  

In light of these regulations, the Board finds that the VA clinician(s) must address the likelihood that the Veteran's service-connected allergic rhinitis, sinusitis, and hay fever is the etiological cause of his current chronic sleep apnea or, alternatively, the examiner should attempt to determine the likelihood that the respiratory and upper sinus impairment associated with the service-connected allergic rhinitis, sinusitis, and hay fever aggravated his current chronic sleep apnea ( i.e., permanently worsened it beyond its normal natural clinical progression).  To the extent possible, the examiner should quantify the baseline level of severity of the chronic obstructive sleep apnea before the onset of aggravation by the service-connected allergic rhinitis, sinusitis, and hay fever and the current level of severity of the chronic obstructive sleep apnea, as VA compensation is payable only for the quantified level of additional disability above the baseline level of severity imposed on the nonservice-connected disability by the service-connected disability, per 38 C.F.R. § 3.310(b).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO/AMC for the following action:

1.  The Veteran should be offered the opportunity to submit any evidence he deems relevant and supportive of his claim for VA compensation for chronic obstructive sleep apnea for inclusion into the record.

2.  Following completion of the above, the Veteran should be scheduled for a VA medical examination by the appropriate clinician(s).  The Veteran's pertinent medical history contained in his claims file should be provided to the clinician(s) for his/her review.  The specialist(s) must state in his/her report that the Veteran's claims file was reviewed.  

Thereafter, the clinician(s) should provide opinions addressing the following questions:

(a.)  Is it at least as likely as not that the Veteran's chronic obstructive sleep apnea had its onset in service?  In answering this question, please account for the significance, if any, of the Veteran's in-service diagnosis of hypertension.

(b.)  Is it at least as likely as not that the Veteran's chronic obstructive sleep apnea is secondarily related to his service-connected allergic rhinitis, sinusitis, and hay fever?

(c.)  Alternatively, if the secondary relationship discussed above is ruled out, an opinion should be provided as to whether it is at least as likely as not that the Veteran's service-connected allergic rhinitis, sinusitis, and hay fever aggravated (i.e., permanently worsened beyond its natural level of progression) the chronic obstructive sleep apnea?  To the extent possible, the examiner should quantify the baseline level of severity of the chronic obstructive sleep apnea before the onset of aggravation by the service-connected allergic rhinitis, sinusitis, and hay fever.  The examiner should then quantify the current level of severity of the chronic obstructive sleep apnea.  

These opinions should be presented in the context of the Veteran's pertinent documented clinical history.

The VA examiner(s) should include a detailed supportive rationale for the requested opinions in the discussion.  If the opining examiner(s) is/are unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.  

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea (to include as secondary to his  service-connected allergic rhinitis, sinusitis, and hay fever).  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


